Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Ryan on 8 March 2021.
The application has been amended as follows: 
Claim 6, line 8: delete “a receiving magnet” and insert --a receiver magnet--
Claim 6, line 13: delete “the receiving magnet” and insert --the receiver magnet--
Claim 6, line 14: delete “the magnets” and insert --the at least two magnets--
Claim 6, lines 24-25: delete “about its axis” and insert --about an axis--
Claim 7, line 2: delete “the receiving magnet” and insert --the receiver magnet--
Claim 8, lines 1-2: delete “wherein the actuator causes a series of gears to rotate, wherein rotation of the gears causes” and insert --wherein the gears rotated by the actuator comprises a series of gears, wherein rotation of the gears causes--
Claim 8, line 3: delete “the receiving magnet” and insert --the receiver magnet--
Claim 10, line 2: delete “in an original position” and insert --in the original position--
Cancel claims 1-5 and 11-14
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the apparatus as claimed in independent claim 6 of the instant .
Regarding claim 6, the prior art of record, including Fiedler (WO 2016005203), teaches an apparatus having much of the claimed structure and function, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach an apparatus having an actuator that causes gears to rotate which causes a magnet rotator to rotate in order to orient the receiver magnet in such a way that the polarity of the receiver magnet is the same as that of the latching magnet which causes the latching magnet to be driven away from the receiver magnet, in addition to the other structural elements and functions of claim 6. One of ordinary skill in the art would not find it obvious to modify the apparatuses of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the apparatus of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 9, 2021